 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   SYLVANIUS BELL,
                                                         Case No.: 2:19-cv-01492-RFB-NJK
 9          Plaintiff(s),
                                                                      ORDER
10   v.
                                                                (Docket Nos. 3, 4, 5)
11   EMPLOYMENT SECURITY DIVISION,
     STATE OF NEVADA, et al.,
12
            Defendant(s).
13
14         Pending before the Court are Plaintiff’s motion for mediation, request for referral to
15 mediation, and motion to extend time for mediation. Docket Nos. 3, 4, 5. Plaintiff is proceeding
16 in forma pauperis. Docket No. 1. Therefore, Plaintiff’s complaint must survive the screening
17 process pursuant to 28 U.S.C. § 1915(e) before the Court will consider other motions from
18 Plaintiff.
19         Accordingly, Plaintiff’s motions are premature and therefore DENIED without prejudice.
20 Docket Nos. 3, 4, 5.
21         IT IS SO ORDERED.
22         Dated: November 6, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
